Execution Version SECOND AMENDATORY AGREEMENT SECOND AMENDATORY AGREEMENT (this “Second Amendatory Agreement”) is dated as of December 17, 2008 and made between: (1) EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the Marshall Islands, as Borrower (the “Borrower”); (2) THE SUBSIDIARIES of the Borrower party hereto as Guarantors (the “Guarantors”); (3) THE BANKS AND FINANCIAL INSTITUTIONS whose names appear on the signature pages hereof as Lenders (the “Existing Lenders”); and (4) THE ROYAL BANK OF SCOTLAND pie as Mandated Lead Arranger, Bookrunner, Swap Bank, Agent and Security Trustee. PRELIMINARY STATEMENTS: (A) The Borrower, the Guarantors, the Existing Lenders and The Royal Bank of Scotland plc acting in the several capacities as Mandated Lead Arranger, Bookrunner, Swap Bank, Agent and Security Trustee are parties to a Third Amended and Restated Credit Agreement dated as of October 19, 2007 as amended by an Amendatory Agreement dated as of July 3, 2008 (the “Credit Agreement”) providing for a secured reducing revolving credit facility in the original principal amount of $1,600,000,000 for the purposes described therein. (B) The Borrower has entered into a Memorandum of Agreement dated as of November 15, 2008 (the “YDS Agreement”) between the Guarantors described therein collectively as Buyer and Yangzhou Dayang Shipbuilding Co., Ltd. (“YDS”) as Seller, the effectiveness of which YDS Agreement remains subject to (inter cilia) the consent of the Lenders. (C) The Existing Lenders have agreed to consent to the YDS Agreement on the terms and conditions herein provided. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, it is agreed as follows: 1. DEFINITIONS Words and expressions defined in the Credit Agreement shall have the same meaning when used in this Second Amendatory Agreement unless the context otherwise requires 2. REPRESENTATIONS AND WARRANTIES Each Obligor jointly and severally represents and warrants to each Finance Party that: (a) All of the representations and warranties contained in Clause 18 of the Credit Agreement are true and correct on and as of the date hereof as if made on and as of the date hereof. (b) No Default has occurred and is continuing on the date hereof. 1 (c) The obligations expressed to be assumed by it in this Second Amendatory Agreement are, and, upon execution and delivery of this Second Amendatory Agreement and each of the other documents contemplated hereby to which it is to be a party, the obligations expressed to be assumed by it herein and in such other documents will be, legal, valid, binding and enforceable obligations, subject to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforceability of creditor’s rights generally. (d) It has the power to enter into, perform and deliver, and has taken all necessary action to authorize its entry into, performance and delivery of: this Second Amendatory Agreement and the transactions contemplated by this Second Amendatory Agreement. 3. CONSENT AND AGREEMENT OF EXISTING LENDERS 3.01 The Existing Lenders hereby consent to the YDS Agreement and the transactions contemplated therein. 3.02 Promptly after the Final Condition Subsequent Satisfaction Date (as defined in Clause 5.02 of this Second Amendatory Agreement), the Security Trustee shall release or reassign to the relevant Guarantor all right title and interest in each of the Shipbuilding Contracts and Refund Guarantees relating to YDS Hull Nos. DY3049, DY3050, DY3051, DY3053, DY 143, DY3038, DY3041 and DY3043 previously assigned to the Security Trustee pursuant to an Assignment of Shipbuilding Contract and Refund Guarantee. 3.03 The Existing Lenders hereby agree that no repayment of the Loans shall be required under Clause 7.5 of the Credit Agreement as a consequence of the conversion of the Shipbuilding Contracts relating to YDS Hull Nos. DY3049, DY3050, DY3051, DY3053, DY143, DY3038, DY3041 and DY3043 into options pursuant to Part II of the YDS Agreement to the extent amounts previously paid to YDS under said Shipbuilding Contracts are applied to prepayment of specified instalments payable under Shipbuilding Contracts relating to YDS Hull Nos. DY118, DY3007, DY3010, DY3012, DY3014 and DY3016 pursuant to Part II of the YDS Agreement. 4. AMENDMENTS TO CREDIT AGREEMENT With effect from the date hereof: 4.01 The Total Commitments of the Lenders is reduced from $1,600,000,000 to $1,350,000,000, and the Commitment of each Existing Lender outstanding immediately prior to the date hereof is reduced pro rata. 4.02 The definition of “Additional Newbuilding” in Clause 1.1 of the Credit Agreement is amended to read in its entirety as follows: “Additional Newbuilding” means (i) any dry bulk carrier to be built (other than an 1111 Newbuilding or a Target Newbuilding) which the Borrower notifies to the Agent pursuant to Clause 3.2(b) (Additional Ships and Additional Newbuildings) as a newbuilding for which the Borrower wishes to finance Newbuilding Predelivery Costs with the assistance of one or more Loans, and which the Agent shall notify to the Borrower as being acceptable to the Agent in accordance with Clause 3.2(d) (Additional Ships and Additional Newbuildings). 2 4.03 The definition of “Margin” in Clause 1.1 of the Credit Agreement is amended to read in its entirety as follows: “Margin” means one and three quarters of one percent (1.75%) per annum. 4.04 The definition of “Newbuildings” in Clause 1.1 of the Credit Agreement is amended to read in its entirety as follows: “Newbuildings” means, collectively, (i) the IHI Newbuildings and the Target Newbuildings, and (ii) any
